ORDER

PER CURIAM.
John and Charmaine Latsch appeal the trial court’s summary judgment in favor of AAA Fast Cash LLC and Gil Bashani on the Latsch’s petition alleging fraud and fraudulent inducement.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b). All pending motions are denied.